Title: To George Washington from Major General William Heath, 5 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 5th 1779.
        
        I forward Two prisoners Sent me the last evening by Major Genl Howe in his Letter to me he observes.
        “I send two Prisoners: one a Diserter from a Virginia Corps the other a Soldier of Simcoe’s Corps taken by our light Horse near the Enemys Lines, and Supposed by many here to be a Spy as he had put off the Soldier and put on the Peasant he was much disguised. He says he was going on a visit to his wife near Bedford and did not wish to be know[n]: and this I rather beleive to be the Case.”
        with the Gentlmn of my family I intend to have the honor of paying our respects to your Excellency at noon. I have the honor to be very respectfully your Excellencys most obedient Servt
        
          W. Heath
        
      